J-S61014-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT
                                                           OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

LENOX CADEEN DALEY,

                         Appellant                   No. 205 EDA 2018


     Appeal from the Judgment of Sentence Entered December 11, 2017
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0002146-2017


BEFORE: BENDER, P.J.E., BOWES, J., and PANELLA, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED DECEMBER 05, 2018

      Appellant, Lenox Cadeen Daley, appeals pro se from the judgment of

sentence of fines in the amount of $622, imposed after he was convicted of

several vehicular offenses. We affirm.

      Briefly, Appellant’s vehicle was stopped after a police officer observed

him making an illegal U-Turn in the City of Philadelphia.    During the stop,

Appellant refused to provide the officer with his driver’s license or proof of

insurance.   Accordingly, the officer issued Appellant three traffic citations

pursuant to 75 Pa.C.S. § 3331(c) (Compliance with traffic-control devices), 75

Pa.C.S. § 1511(a) (Carrying and exhibiting driver’s license on demand), and

75 Pa.C.S. § 1786(f) (Operation of a motor vehicle without required financial

responsibility).
J-S61014-18



      Appellant was subsequently convicted of these offenses and sentenced

to a fine by the Traffic Division of the Philadelphia Municipal Court. He then

filed a summary appeal to the Court of Common Pleas of Philadelphia County.

On December 11, 2017, a de novo trial was held, after which Appellant was

again convicted of the above-stated traffic violations. He was sentenced to

pay the mandatory fines and costs associated with those offenses, which

totaled $622.

      Appellant filed a timely, pro se notice of appeal. According to the trial

court, it issued an order on January 29, 2018, directing Appellant to file a

Pa.R.A.P. 1925(b) statement. However, the only docket entry on that date

states, “Case Correspondence,” with no mention of a Rule 1925(b) order.

Additionally, the trial court acknowledges that the Rule 1925(b) order was

returned to the court with a notation, presumably made by the postal service,

stating: “Return to sender[,] Attempted - not known[,] unable to forward[.]”

Trial Court Opinion, 5/30/18, at 2 (unnecessary capitalization omitted). On

May 30, 2018, the trial court issued a Rule 1925(a) opinion deeming

Appellant’s issues waived based on his failure to file a Rule 1925(b) statement,

as well as his failure “to submit the required deposit for the December 11,

2017 trial” to be transcribed. Id. We note that that transcript has since been

added to the certified record and is available for this Court’s review.

      Herein, Appellant presents five questions for our review:
      1. Whether the initial criminal judgment, being an ultra vires one,
         creates a miscarriage of justice because the Court of Common
         Plea[s] refuses to address [the] challenge to jurisdiction?


                                      -2-
J-S61014-18


       2. Wheather [sic] the court ... acted in bad faith [by] conteding
          [sic] the District Attorney filed a verified complaint[?]

       3. Whether the court … action abrogates [] Appellant[’s] rights,
          and was there conflick [sic] of interest[?]

       4. Whether the court can inquire in a matter where no charges
          are file[d] by the peoples [sic] attorney and who is reposible
          [sic] for filing charging [sic] on behalf of the people[?]

       5. Whether the officer can make the complaint, serve the
          summons and file charges with the court[?]

Appellant’s Brief at 4-5 (unnecessary capitalization omitted).

       Initially, we note that the Argument section of Appellant’s brief is not

divided into sections corresponding with the above-stated issues.          More

problematically, his discussion is nearly incomprehensible. From what we can

discern, Appellant seeks to challenge the subject-matter jurisdiction of the

trial court.1 However, we cannot understand Appellant’s specific arguments

in support of that claim.

       Nevertheless, it is clear that the trial court had subject-matter

jurisdiction to convict Appellant of his traffic-related offenses.     As the

Commonwealth aptly summarizes:



____________________________________________


1 Such a claim can never be waived. See Commonwealth v. Jones, 929
A.2d 205, 208 (Pa. 2007) (stating that subject-matter jurisdiction is “an issue
not susceptible to waiver”) (citing Commonwealth v. Little, 314 A.2d 270,
272 (Pa. 1974) (“An objection to lack of subject-matter jurisdiction can never
be waived; it may be raised at any stage in the proceedings by the parties or
by a court in its own motion.”)). Thus, we need not discuss the trial court’s
conclusion that Appellant waived his claims based on his failure to file a Rule
1925(b) statement or provide the transcript for the court’s review.



                                           -3-
J-S61014-18


             Section 932 of the Judicial Code specifically grants “each
      court of common pleas … exclusive jurisdiction of appeals from
      final orders of the minor judiciary established within the judicial
      district.” 42 Pa.C.S. § 932. Section 1132 of [the] Judicial Code
      affixes original jurisdiction of traffic violations with the
      Philadelphia Municipal Court. 42 Pa.C.S. § 1123(a)(9). Moreover,
      the Rules of Criminal Procedure for Philadelphia Municipal Court
      and the Traffic Division of the Philadelphia Municipal Court
      specifically provide a process for the Municipal Court to hear traffic
      court cases, Pa.R.Crim.P. 1030, and for the Court of Common
      Pleas to hear summary appeals in traffic cases, Pa.R.Crim.P. 1037.
      This includes a trial de novo before a judge of said court. See
      Pa.R.Crim.P. 1037 (outlining [the] procedure for summary
      appeals in traffic cases).

Commonwealth’s Brief at 7.

      Because Appellant’s challenge to the subject-matter jurisdiction of the

trial court is meritless, and we can distinguish no other comprehensible issues

raised in his pro se brief, we affirm.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/5/18




                                         -4-